MEMORANDUM**
Donald Crawford appeal pro se from the district court’s dismissal of his amended complaint against Pacific Corrugated Pipe Company for failure to state a claim. As noted by the district court, Crawford’s amended complaint consists of a single typed page, refers to the “California Civil Labor Rights Enforcement Code” and an “Employment Decision of Truth.” It states that “three employed attached harshly against the note writer donald crawfod and police came and i was saved from these and the image of the company to train harsh attack.”
We have reviewed the record and affirm for the reasons set forth by the magistrate judge in findings and recommendations filed on February 7, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.